On Rehearing.
The opinion is corrected to show that the defendant was in possession at the time of the trial and judgment.
We have re-examined the verdict and judgment thereon, and hold that it is sufficient under the statute. It specified the several properties, and respective values (which amounted to the saying that it was the alternate value) are declared and fixed, as well as the damages for retention called rent. The latter compliance with the statute was, as to the facts here, for the benefit of plaintiff, and of this the defendant has no complaint.
Application for rehearing overruled.
ANDERSON, C. J., and BROWN and KNIGHT, JJ., concur. *Page 471